TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00339-CV




          In re Michael Romain, M.D., The Austin Diagnostic Clinic Association,
              Austin Radiological Association, and John Stewart Hogg, M.D.




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). We

also deny relators’ motion for immediate temporary relief.



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Filed: July 26, 2021